DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Reason for Allowance
2.	he following is an examiner’s statement of reasons for allowance: Claims 26-31, 33-39, 41-47 and 49 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 26, including determining, by the network server processor, whether the service provider network is congested; stopping, by the network server processor, the relaying of the audio-video stream to the receiver device in response to the network server processor receiving the first operating mode notification 
The closest reference Bedingfield (USPPGPubN 7, 975283) teaches the presence detection application 14 sends a degradation message 15 to a server 32. The stream 20 of data is sent by the server 32, and the degradation message 15 instructs a corresponding component of the presence detection application 14' in the server 32 to degrade the stream 20 of data wherein the presence detection application 14 determines that at least one individual 17 is presented or not, Fig. 2, C 5: L 10-67- C 6: L 1-26. The reference of Schultz teaches recording terminal 120 may stop recording the content and broadcast server 130 may send a message to user device 110 to indicate that the broadcast of the content recorded by 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        Friday, May 7, 2021